                     IN THE UNITED STATES DISTRICT COURT 
                        FOR THE DISTRICT OF NEW MEXICO 
 
JOSHUA AARON HEATH, 
 
     Plaintiff,                                                          
 
v.                                                 Civ. No. 19‐117 KG/GBW 
 
STATE OF NEW MEXICO, et al., 
 
     Defendants. 
 
                       
                         ORDER TO SHOW CAUSE 
 
     THIS MATTER is before the Court sua sponte.  The record reflects that certain 

mailings to Plaintiff Joshua Aaron Heath were returned as undelivered.  See docs. 4, 5, 6.  

The returned mail indicates that Plaintiff Heath has been released from the custody of 

the New Mexico Department of Corrections and the Court’s research confirms that 

Plaintiff Heath is no longer in custody.  It appears that Plaintiff has been released from 

custody without advising the Court of his new address, as required by D.N.M. LR‐Civ. 

83.6, thus severing contact with the Court.  Because Plaintiff has failed to comply with 

the Court’s local rules, he will be required to show cause why this action should not be 

dismissed.  See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980) (“It is incumbent 

on litigants, even those proceeding pro se, to follow the federal rules of procedure. . . 

The same is true of simple, nonburdensome local rules . . . .” (citation omitted)).  Failure 

to comply with this Order may result in dismissal without further notice. 
       IT IS THEREFORE ORDERED that, within twenty‐one (21) days from entry of 

this Order, Plaintiff shall notify the Clerk in writing of his current address or otherwise 

show cause why this action should not be dismissed. 

        
        
                                     
                                                          _____________________________________ 
                                                       GREGORY B. WORMUTH 
                                                       UNITED STATES MAGISTRATE JUDGE 




                                               2 
